Exhibit 99.1 PRESSRELEASE RSH-2009-024 RadioShack Corporation Announces Financial Results for the Third Quarter 2009 Fort Worth, Texas, October 26, 2009 – RadioShack Corporation (NYSE: RSH) today announced net income for the third quarter ended September 30, 2009, of $37.4 million, or $0.30 per diluted share, compared with net income of $49.1 million, or $0.38 per diluted share, reported for the third quarter ended September 30, 2008. Operating income for the third quarter was $69.4 million, or 7.0 percent of sales, compared with $84.9 million, or 8.3 percent of sales, last year. Total net sales and operating revenues were down 3.1 percent to $990.0 million compared with $1,021.9 million for the same period last year.Comparable same-store sales for company-operated stores and kiosks decreased 2.9 percent during the third quarter compared with the third quarter of 2008. Cash and cash equivalents as of September 30, 2009 were $856.7 million compared with $824.1 million for September 30, 2008.Inventories of $737.4 million were $56.2 million higher than at the end of the third quarter of last year. Commenting on the financial results, Jim Gooch, Executive Vice President and Chief Financial Officer, said, “Our financial performance improved in the latter part of the quarter, primarily driven by our strong mobility business combined with an economy showing some signs of potential stabilization.” Capital expenditures for the first nine months of 2009 totaled $62.1 million.The Company continues to estimate that capital expenditures for the full year of 2009 will be in the range of $75 million to $100 million. “Two key strategic efforts continue to be primary areas of focus for the organization,” said Julian C. Day, Chairman and Chief Executive Officer.“First, the launch of the ‘THE SHACK’ brand platform was a success, and we will continue to refine and invest in this positioning.Second, the introduction of T-Mobile in our company-operated stores and Verizon Wireless in our Sam’s Club Kiosks further enhances our mobility proposition.Together with AT&T and
